Exhibit 24.1 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RICEBRAN TECHNOLOGIES Date:April 1, 2013 By: /s/ W. John Short W. John Short Director and Chief Executive Officer Power of Attorney Each person whose signature appears below constitutes and appoints W. John Short, true and lawful attorney-in-fact, with the power of substitution, for him/her in any and all capacities, to sign amendments to this Report on Form 10-K, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed by the following persons on behalf of the registrant in the capacities and on the dates indicated. Signature Title Date Principal Executive Officer: /s/ W. John Short Director and Chief Executive Officer April 1, 2013 W. John Short Principal Financial Officer and Principal Accounting Officer /s/ J. Dale Belt Chief Financial Officer and Secretary April 1, 2013 Jerry Dale Belt Additional Directors: /s/ David Goldman Director April 1, 2013 David Goldman /s/ Baruch Halpern Director April 1, 2013 Baruch Halpern /s/ Henk W. Hoogenkamp Director April 1, 2013 Henk W. Hoogenkamp /s/ Richard H. Koppes Director April 1, 2013 Richard H. Koppes /s/ Robert C. Schweitzer Director and Chairman April 1, 2013 Robert C. Schweitzer
